Case: 12-15889   Date Filed: 11/01/2013     Page: 1 of 7


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT


                                 No. 12-15889
                             Non-Argument Calendar


                      D.C. Docket No. 8:10-cv-01602-TBM



FORTRAN GROUP INTERNATIONAL, INC.,
                                                              Plaintiff-Appellant,

                                      versus

TENET HOSPITALS LIMITED, et al.,
                                                     Defendants-Cross Claimants,

RICOH AMERICAS CORPORATION,
d.b.a. Ricoh USA,
                                         Defendant-Cross Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (November 1, 2013)

Before HULL, WILSON, and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 12-15889       Date Filed: 11/01/2013   Page: 2 of 7


      After a bench trial in this civil diversity case, Plaintiff-Appellant Fortran

Group International, Inc. (“Fortran”) appeals the district court’s entry of final

judgment in favor of Defendant-Appellee Ricoh Americas Corp. (“Ricoh”) on

Fortran’s state law claims for breach of contract and tortious interference in

Fortran’s business relationship. After reviewing the record and briefs, we find no

reversible error in the district court’s entry of final judgment in favor of Defendant-

Appellee Ricoh.

                              I.      BACKGROUND

      This case involves lease agreements for copier equipment. Plaintiff Fortran

provides third-party leasing and financing of equipment, including photocopiers

and other business assets. Defendant Ricoh manufactures and sells copiers and

copier equipment.

      Tenet Hospitals Limited (“Tenet”), who is not a party to this appeal, decided

to obtain new photocopier equipment (the “Copiers”). Tenet chose Defendant

Ricoh to supply the Copiers. Because Tenet had poor credit, Ricoh searched for a

leasing company to fund the transaction with Tenet. Ultimately, Ricoh brought

Plaintiff Fortran into the discussions concerning Tenet’s lease of the Copiers. As

part of those discussions, Defendant Ricoh and Plaintiff Fortran entered into an

agreement, wherein Ricoh agreed not to circumvent Fortran with respect to “this

opportunity” (the “Non-Circumvention Agreement”).


                                           2
              Case: 12-15889     Date Filed: 11/01/2013    Page: 3 of 7


      Ultimately, Plaintiff Fortran purchased the Copiers directly from Defendant

Ricoh, and Tenet then leased the Copiers from Fortran (the “Lease”). The initial

Lease term was five years. The Lease provided Fortran with a right of first refusal

on any lease renewal.

      Prior to the Lease’s expiration, Tenet entered into a Settlement Agreement

with Fortran to buyout and terminate Tenet’s Lease. Thus, Tenet’s Lease with

Fortran was settled between Tenet and Fortran. There is no dispute here about that

Lease. The dispute here is over Tenet’s future leasing of copiers.

      After entering into the Settlement Agreement with Fortran, Tenet entered

into a new lease directly with Ricoh, the copier manufacturer.

      Because Defendant Ricoh actively pursued Tenet’s copier equipment needs

before Plaintiff Fortran’s Lease with Tenet actually expired, Fortran sued Ricoh for

(1) breach of the Non-Circumvention Agreement and (2) tortious interference in

the business relationship between Fortran and Tenet.

      After the district court denied the parties cross-motions for summary

judgment, the parties stipulated to a nonjury trial before a magistrate judge.

Following a four-day trial, and after considering the parties’ post-trial memoranda,




                                          3
                Case: 12-15889       Date Filed: 11/01/2013       Page: 4 of 7


the district court 1 found in Defendant Ricoh’s favor on both of Plaintiff Fortran’s

claims. 2 In a thorough and well-reasoned order, the district court extensively

outlined its factual findings, its basis for crediting and discrediting certain evidence

and testimony, and how its factual findings supported its ultimate conclusions.

       With regards to Plaintiff Fortran’s breach of contract claim against

Defendant Ricoh relating to the Non-Circumvention Agreement, the district court

found that those parties had limited that agreement to “this opportunity,” and, thus,

the Non-Circumvention Agreement applied only to the initial Lease agreement

between Fortran and Tenet. The court found that the Non-Circumvention

Agreement did not apply to future opportunities to lease Copiers to Tenet.

Consequently, the district court found that Fortran did not breach the Non-

Circumvention Agreement when it pursued future business opportunities with

Tenet. The district court also stated that, even if Defendant Ricoh had breached

the Non-Circumvention Agreement, Plaintiff Fortran failed to show damages

beyond a speculative level.

       With regards to Plaintiff Fortran’s tortious interference claim against

Defendant Ricoh, the district court found, inter alia, that (1) Defendant Ricoh did

       1
        While the magistrate judge actually made the rulings, the magistrate judge, by consent,
was acting as the district court, and, thus, we do not distinguish between them.
       2
        The district court also made findings of fact and conclusions of law regarding an
unrelated claim by Plaintiff Fortran against Tenet about which Fortran does not appeal.




                                                4
                Case: 12-15889       Date Filed: 11/01/2013      Page: 5 of 7


not interfere with Fortran’s right of first refusal and (2) Defendant Ricoh’s

obvious, and admitted, efforts to compete for Tenet’s future copier-leasing

business was not the legal cause of Tenet’s decision not to enter a new lease of the

Copiers from Fortran. The district court found that Tenet declined to do future

business with Fortran because (1) Tenet grew “tired” of Fortran’s “constant

inquiries” and (2) Tenet found Fortran’s proposals for future business

unacceptable. Consequently, the district court found that Fortran did not prove all

elements necessary to its tortious interference claim.

       After losing in this bench trial, Plaintiff Fortran appeals the district court’s

final judgment entered in favor of Defendant Ricoh.

                                   II.    DISCUSSION

       On appeal, Fortran raised these four claims:

           1. Whether the district court erred in finding that Ricoh did not
              tortuously interfere with Fortran’s right of first refusal.

           2. Whether the district court erred in finding that Fortran waived its
              claim for tortious interference.

           3. Whether Fortran proved its damages.

           4. Whether the district court’s order and final judgment is inconsistent
              with the court’s prior summary judgment ruling.3



       3
      We review the district courts findings of fact under a clearly erroneous standard.
Osmose, Inc. v. Viance, LLC, 612 F.3d 1298, 1307 (11th Cir. 2010). A finding of fact is clearly




                                               5
                Case: 12-15889        Date Filed: 11/01/2013       Page: 6 of 7


       Fortran’s first three claims on appeal lack merit for the reasons stated in the

district court’s thorough and well-reasoned order outlining its findings of fact and

conclusions of law. The district court provided factual bases for all of its findings

and conclusions. After reviewing the record and the parties’ briefs, we cannot say

that any of the court’s factual findings were clearly erroneous. To the contrary, the

evidence amply supports them. Moreover, Fortran has not shown any reversible

error in the district court’s legal conclusions based on its factual findings.

       Fortran’s fourth claim on appeal lacks merit because the district court had

the power to reconsider, revise, alter, or amend its summary judgment order prior

to entering the final judgment. See Harper v. Lawrence Cnty., Ala., 592 F.3d
1227, 1231 (11th Cir. 2010) (“It is permissible for a district court to rescind its own

interlocutory order.”); Hardin v. Hayes, 52 F.3d 934, 938 (11th Cir. 1995) (stating

that a district court may reconsider and amend interlocutory orders at any time

before final judgment). As noted above, the district court’s factual findings were

not clearly erroneous, and the court reached proper legal conclusions based on its

findings. Therefore, even assuming (without deciding) that the district court’s




erroneous only when “although there is evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction that a mistake has been committed.” Id.
(internal quotation marks omitted). We review de novo the district court’s conclusions of law.
Id.




                                                6
              Case: 12-15889     Date Filed: 11/01/2013    Page: 7 of 7


summary judgment order was inconsistent with its final judgment, we conclude

that Fortran has not shown reversible error due to that fact.

      For all the above reasons, we affirm the district court’s final judgment in

favor of Defendant Ricoh on the claims of Plaintiff Fortran.

      AFFIRMED.




                                          7